DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-12 are pending in the current application.
Claims 1, 3, 4, and 8 are amended in the current application.
Claim 2 is canceled in the current application.
Claims 9-12 are newly added in the current application.

Response to Arguments
Applicant's remarks and amendments filed on September 9, 2022 have been fully considered.
Applicant requests withdrawal of the objections over the drawings set forth in the previous office action.
The objections over the drawings set forth in the previous office action are withdrawn due to the amended drawings filed on September 9, 2022.
Applicant requests withdrawal of the rejection under 35 USC 112(b) set forth in the previous office action.
The rejection under 35 USC 112(b) set forth in the previous office action is withdrawn due to the present claim amendments.
Applicant argues that Hayashi and Ueda do not teach or suggest the newly amended sealing material of claim 1.
This is not persuasive for the following reasons.  New grounds of rejection have been established below as necessitated by the present claim amendments.  Godschalx et a. (US 2006/0252906 A1) is newly applied.  Godschalx teaches that it is well known and well within the abilities of those skilled in the art to form compounds having molecular chain structures that render obvious the claimed molecular chain structures represented by Chemical Formulas (2-1) to (2-8) to yield polymerizable compounds that can be used as coatings, insulating materials, and sealants for electrical architectures, integrated circuits, flat panel displays, and semiconductor applications to protect against alpha particles, protect against radioactive trace contaminants, and provide reinforcement (Godschalx, [0026]-[0042], [0052]-[0053]).  Hayashi in view of Ueda and Godschalx establishes a prima facie case of obviousness over the invention of claim 1 as set forth in the grounds of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (WO 2016/047496 A1, herein English machine translation utilized for all citations), in view of Ueda et al. (Synthesis of Polyamides by Ring-Opening Polyaddition of 4,4’-disubstituted Bis(3-buten-4-olide) with aliphatic Diamines, Journal of Polymer Science, 1977, Vol. 15, pp. 73-79), and in view of Godschalx et al. (US 2006/0252906 A1).
Regarding Claim 1, Hayashi teaches a sealant (sealing material composition) comprising a polymerizable compound (a) having one or more hydrogen-binding functional groups in one molecule (such as one or more hydroxyl groups or one or more amine groups; i.e. a curing agent having one or more functional B groups) and a polymerizable compound (b) having one or more lactone groups in one molecule (i.e. a lactone-based compound having one or more lactone functional groups) (Hayashi, [0006]-[0011]).  Hayashi further teaches the polymerizable compound (b) having one or more lactone groups in one molecule (lactone-based compound) includes lactone groups such as ᵧ-undecalactone, ᵧ-decalactone, ᵧ-valerolactone, δ-valerolactone, and ᵧ-butyrolactone, where these lactones satisfy the structure of [Chemical Formula 1] of claim 1 (Hayashi, [0016]-[0018]).  It would have been obvious to one of ordinary skill in the art to have selected and to have tried polymerizable compounds (a) having at least two hydrogen-binding functional groups in one molecule (such as two or more hydroxyl groups or two or more amine groups) and to have selected and to have tried polymerizable compounds (b) having two or more lactone groups in one molecule from the finite listing of viable polymerizable compounds (a) and (b) disclosed by Hayashi within the sealant with a predictable and reasonable expectation of success (see MPEP 2143).
Hayashi remains silent regarding a specific enol lactone-based compound having two functional groups represented by [Chemical Formula 1] of claim 1 where a=0.
Ueda, however, teaches 4,4’-disubstituted bis(3-butene-4-olide) compounds that can polymerize with diamines to yield crosslinked polyamide structures that exhibit high degree of flexibility, high degree of toughness, and high decomposition temperatures at around 200oC (Ueda, Pgs 73, 76-78).  Ueda’s compounds have two lactone groups that satisfy the structure of [Chemical Formula 1] of claim 1.

    PNG
    media_image1.png
    213
    703
    media_image1.png
    Greyscale

Ueda – Equation (2)
Since Hayashi and Ueda both disclose polymerizable compounds that include two lactone groups that can react with a polymerizable compound having two amine groups (two hydrogen-binding functional groups in one molecule such as two amine groups), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a polymerizable lactone-based compound having two lactone groups (such as Ueda’s) in Hayashi’s sealant to yield a cross-linked polymerized structure exhibiting a high degree of flexibility, a high degree of toughness, and a high decomposition temperature as taught by Ueda (Ueda, Pgs 73, 76-78).
Modified Hayashi teaches the (Ueda’s) polymerizable lactone-based compound having two lactone groups, but remains silent regarding a molecular chain of the polymerizable lactone-based compound being one of the claim 1 chemical formula structures (2-1) to (2-8).
Godschalx, however, teaches cross-linkable polyarylenes having the structure (DE)n-X that provide cyclic groups X in the backbone of polymers, where n is preferably 2 (Godschalx, Abstract, [0001]-[0002], [0005]-[0012]).  Godschalx teaches the cyclic groups X in the backbone include those depicted below, where Z can be -O-, -CH2-, -C(CH3)2- (Godschalx, [0011]-[0012]).  Godschalx’s cross-linkable polyarylenes having the cyclic groups X satisfy the claimed (2-1), (2-5), and (2-7) formulas.  It would have been obvious to one of ordinary skill in the art to select and to try Godschalx’s depicted cyclic groups X from the finite amount of all cyclic groups X disclosed with a predictable and reasonable expectation of success (MPEP 2143).  Godschalx teaches the polymerizable groups DE can include 
    PNG
    media_image2.png
    93
    116
    media_image2.png
    Greyscale
, where L can be -O(CO)- and Y can be -H (Godschalx, [0009]-[0010]).  Godschalx teaches the polymers can be used as one or more in coatings, insulating materials, and sealants for electrical architectures, integrated circuits, flat panel displays, and semiconductor applications to protect against alpha particles, protect against radioactive trace contaminants, and provide reinforcement (Godschalx, [0026]-[0042], [0052]-[0053]).  Godschalx teaches the polymers can be employed in various shapes to various substrates (Godschalx, [0044]-[0050]).

    PNG
    media_image3.png
    195
    353
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    167
    349
    media_image4.png
    Greyscale

Godschalx – cyclic groups X
Since modified Hayashi and Godschalx both disclose similar polymerizable compounds having two functional ring groups (such as 
    PNG
    media_image5.png
    60
    118
    media_image5.png
    Greyscale
 and 
    PNG
    media_image2.png
    93
    116
    media_image2.png
    Greyscale
 with L= -O(CO)-) and cyclic rings in the backbone structure (such as 
    PNG
    media_image6.png
    55
    180
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    48
    175
    media_image7.png
    Greyscale
), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed modified Hayashi’s polymerizable lactone-based compound having two lactone groups to include Godschalx’s cyclic group X core structures in the backbone to yield polymerizable compounds that can be used as coatings, insulating materials, and sealants for electrical architectures, integrated circuits, flat panel displays, and semiconductor applications to protect against alpha particles, protect against radioactive trace contaminants, and provide reinforcement as taught by Godschalx (Godschalx, [0026]-[0042], [0052]-[0053]).
Regarding Claim 4, modified Hayashi teaches the polymerizable compound (a) having one or more hydrogen-binding functional groups in one molecule can have two secondary amine groups (-NHR or -NH- groups), where diamine compounds can include hexamethylenediamine (HDMA) (that satisfies formula (4-2)) (Hayashi, [0011], Ueda, Pgs 73, 76-78).
Regarding Claim 5, modified Hayashi teaches a liquid crystal cell comprising a liquid crystal layer sandwiched between two substrates and the sealant as discussed above in claim 1 that surrounds the liquid crystal layer while maintaining sufficient adhesive with the two substrates (Hayashi, [0001]-[0009], [0097]-[0100], [0111]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (WO 2016/047496 A1, herein English machine translation utilized for all citations), in view of Ueda et al. (Synthesis of Polyamides by Ring-Opening Polyaddition of 4,4’-disubstituted Bis(3-buten-4-olide) with aliphatic Diamines, Journal of Polymer Science, 1977, Vol. 15, pp. 73-79), and in view of Godschalx et al. (US 2006/0252906 A1) as applied to claim 1 above, and further in view of Meng et al. (Synthesis of cocyclic(arylene disulfide) oligomers and their adhesion properties as heating-melt adhesive, 2001, Polymer 42, pp. 5215-5224).
Regarding Claim 3, modified Hayashi teaches the sealant (sealing material composition) as discussed above for claim 1.  Modified Hayashi teaches the polymerizable compound (a) has one or more hydrogen-binding functional groups in one molecule such as include -OH (hydroxyl) groups, -NHR (secondary amine) groups, and -NH- (secondary amine) groups (Hayashi, [0006]-[0011]).
Modified Hayashi remains silent regarding the polymerizable compound (a) having two or more hydrogen-binding functional groups in one molecule that are -SH (mercaptan) groups and having a structure of (3-1) to (3-8).
Meng, however, teaches cocyclic(arylene disulfide) oligomers that can be utilized in high-performance composites that include sealants (Meng, Pgs 5215, 5244).  Meng teaches the cocyclic(arylene disulfide) oligomers include 
    PNG
    media_image8.png
    55
    147
    media_image8.png
    Greyscale
 and 
    PNG
    media_image9.png
    59
    191
    media_image9.png
    Greyscale
 that satisfy Chemical Formulas (3-1) and (3-4) of claim 3, respectively (Meng, Pgs 5219-5221, Tables 1-2).
Since modified Hayashi and Meng both disclose compositions that can be utilized as sealants that comprise compounds having more than one hydrogen-binding (coupling with hydrogen) groups, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized polymerizable compounds for hydrogen-binding having two -SH (mercaptan) groups in one molecule (such as Meng’s) in modified Hayashi’s sealant to yield a composition that can readily undergo free radical ring-opening polymerizations at elevated temperatures, exhibit much lower melt flowing temperatures than homocyclic oligomers, do not liberate any by-products during ring-opening polymerizations, provide high resistance to environmental degradation, exhibit good low temperature properties, exhibit low water vapor transmission, exhibit excellent resistance to organic solvents, and provide good adhesion to metal and glass as taught by Meng (Meng, Pgs 5215-5216, 5224).
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (WO 2016/047496 A1, herein English machine translation utilized for all citations), in view of Ueda et al. (Synthesis of Polyamides by Ring-Opening Polyaddition of 4,4’-disubstituted Bis(3-buten-4-olide) with aliphatic Diamines, Journal of Polymer Science, 1977, Vol. 15, pp. 73-79), and in view of Godschalx et al. (US 2006/0252906 A1) as applied to claim 1 above, and further in view of Zhao (CN 104402735 A, herein English machine translation utilized for all citations).
Regarding Claims 4 and 11, modified Hayashi teaches the sealant (sealing material composition) as discussed above for claim 1.  Modified Hayashi teaches the polymerizable compound (a) having one or more hydrogen-binding functional groups in one molecule can have two secondary amine groups (-NHR or -NH- groups), where diamine compounds can include hexamethylenediamine (HDMA) (Hayashi, [0011], Ueda, Pgs 73, 76-78).
Modified Hayashi remains silent regarding the polymerizable compound (a) having two or more hydrogen-binding functional groups in one molecule that are secondary amine groups and having a structure of (4-6) (required by claim 4) and (12) (required by claim 11).
Zhao, however, teaches a N,N’ alkylated diaminodicyclohexylmethane curing agent that achieves improved toughness and excellent curing performance when utilized to form a cured product (Zhao, [0002], [0007], [0027]-[0028]).  Zhao teaches that R2 is H or -(CH2)n-CH3 where n= 0 to 8, and R3 is -(CH2)n-CH3 where n= 0 to 8 (Zhao, [0027]).  Zhao’s N,N’ alkylated diaminodicyclohexylmethane curing agent renders obvious Chemical Formula (4-6) of claim 4 when R2 is H and R3 is -(CH2)n-CH3 where n= 1 to 8; and renders obvious Chemical Formula (12) of claim 11 when R2 is H and R3 is -(CH2)n-CH3 where n= 1.

    PNG
    media_image10.png
    120
    286
    media_image10.png
    Greyscale

Zhao - N,N’ alkylated diaminodicyclohexylmethane curing agent
Since modified Hayashi and Zhao both disclose curable compositions that can be utilized as sealants that comprise compounds having more than one hydrogen-binding (coupling with hydrogen) groups, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized polymerizable compounds for hydrogen-binding having two secondary amine groups in one molecule (such as Zhao’s) in modified Hayashi’s sealant to yield a composition that achieves improved toughness and excellent curing performance as taught by Zhao (Zhao, [0007], [0027]-[0028]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al. (WO 2017/061527 A1, herein US 2018/0337446 A1 utilized as English language equivalent), in view of Hayashi et al. (WO 2016/047496 A1, herein English machine translation utilized for all citations), in view of Ueda et al. (Synthesis of Polyamides by Ring-Opening Polyaddition of 4,4’-disubstituted Bis(3-buten-4-olide) with aliphatic Diamines, Journal of Polymer Science, 1977, Vol. 15, pp. 73-79), and in view of Godschalx et al. (US 2006/0252906 A1).
Regarding Claim 6, Nakazawa teaches a scanning antenna 1000 having a plurality of antenna units arranged therein, the scanning antenna comprising a TFT substrate 101 comprising a first dielectric substrate 1, a plurality of TFTs 10, and a plurality of patch electrodes 15 electrically connected to the TFTs; a slot substrate 201 comprising a second dielectric substrate 51 and a slot electrode 55 comprising a plurality of slots 57 formed on a first main surface of the second dielectric substrate; a liquid crystal layer LC provided between the TFT and slot substrates; a reflective conductive plate 65 disposed on a second main surface side of the second dielectric substrate with an air layer 54 (dielectric layer) interposed therebetween; and a seal portion formed of a sealant that bonds the TFT and slot substrates together, and that seals and surrounds the liquid crystal material in a display region (Nakazawa, [0011]-[0022], [0053], [0065]-[0074], [0089], Fig 1).

    PNG
    media_image11.png
    388
    605
    media_image11.png
    Greyscale

Nakazawa remains silent regarding the sealant being formed of a sealing material comprising a cured product of the sealing material of claim 1.
Hayashi teaches a sealant (sealing material composition) comprising a polymerizable compound (a) having one or more hydrogen-binding functional groups in one molecule (such as one or more hydroxyl groups or one or more amine groups; i.e. a curing agent having one or more functional B groups) and a polymerizable compound (b) having one or more lactone groups in one molecule (i.e. a lactone-based compound having one or more lactone functional groups) (Hayashi, [0006]-[0011]).  Hayashi further teaches the polymerizable compound (b) having one or more lactone groups in one molecule (lactone-based compound) includes lactone groups such as ᵧ-undecalactone, ᵧ-decalactone, ᵧ-valerolactone, δ-valerolactone, and ᵧ-butyrolactone, where these lactones satisfy the structure of [Chemical Formula 1] of claim 1 (Hayashi, [0016]-[0018]).  It would have been obvious to one of ordinary skill in the art to have selected and to have tried polymerizable compounds (a) having at least two hydrogen-binding functional groups in one molecule (such as two or more hydroxyl groups or two or more amine groups) and to have selected and to have tried polymerizable compounds (b) having two or more lactone groups in one molecule from the finite listing of viable polymerizable compounds (a) and (b) disclosed by Hayashi within the sealant with a predictable and reasonable expectation of success (see MPEP 2143).  Hayashi teaches a liquid crystal cell comprising a liquid crystal layer sandwiched between two substrates and the sealant that surrounds the liquid crystal layer while maintaining sufficient adhesive with the two substrates (Hayashi, [0001]-[0009], [0097]-[0100], [0111]).
Since Nakazawa and Hayashi both disclose liquid crystal structures comprising a liquid crystal layer sandwiched between two substrates having a sealant that surrounds the liquid crystal layer while maintaining sufficient adhesive with the two substrates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Hayashi’s sealant composition to form Nakazawa’s sealant to yield a liquid crystal structure that exhibits excellent adhesiveness to substrates, maintains sufficient adhesive force even when bent, does not cause display defects, and has low liquid crystal contamination as taught by Hayashi (Hayashi, [0001], [0006]-[0009], [0100], [0111]).
Modified Nakazawa remains silent regarding a specific lactone-based compound having two functional groups represented by [Chemical Formula 1] of claim 1.
Ueda, however, teaches 4,4’-disubstituted bis(3-butene-4-olide) compounds that can polymerize with diamines to yield crosslinked polyamide structures that exhibit high degree of flexibility, high degree of toughness, and high decomposition temperatures at around 200oC (Ueda, Pgs 73, 76-78).  Ueda’s compounds have two lactone groups that satisfy the structure of [Chemical Formula 1] of claim 1.

    PNG
    media_image1.png
    213
    703
    media_image1.png
    Greyscale

Ueda – Equation (2)
Since modified Nakazawa and Ueda both disclose polymerizable compounds that include two lactone groups that can react with a polymerizable compound having two amine groups (two hydrogen-binding functional groups in one molecule such as two amine groups), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a polymerizable lactone-based compound having two lactone groups (such as Ueda’s) in modified Nakazawa’s sealant to yield a cross-linked polymerized structure exhibiting a high degree of flexibility, a high degree of toughness, and a high decomposition temperature as taught by Ueda (Ueda, Pgs 73, 76-78).
Modified Nakazawa teaches the (Ueda’s) polymerizable lactone-based compound having two lactone groups, but remains silent regarding a molecular chain of the polymerizable lactone-based compound being one of the claim 1 chemical formula structures (2-1) to (2-8).
Godschalx, however, teaches cross-linkable polyarylenes having the structure (DE)n-X that provide cyclic groups X in the backbone of polymers, where n is preferably 2 (Godschalx, Abstract, [0001]-[0002], [0005]-[0012]).  Godschalx teaches the cyclic groups X in the backbone include those depicted below, where Z can be -O-, -CH2-, -C(CH3)2- (Godschalx, [0011]-[0012]).  Godschalx’s cross-linkable polyarylenes having the cyclic groups X satisfy the claimed (2-1), (2-5), and (2-7) formulas.  It would have been obvious to one of ordinary skill in the art to select and to try Godschalx’s depicted cyclic groups X from the finite amount of all cyclic groups X disclosed with a predictable and reasonable expectation of success (MPEP 2143).  Godschalx teaches the polymerizable groups DE can include 
    PNG
    media_image2.png
    93
    116
    media_image2.png
    Greyscale
, where L can be -O(CO)- and Y can be -H (Godschalx, [0009]-[0010]).  Godschalx teaches the polymers can be used as one or more in coatings, insulating materials, and sealants for electrical architectures, integrated circuits, flat panel displays, and semiconductor applications to protect against alpha particles, protect against radioactive trace contaminants, and provide reinforcement (Godschalx, [0026]-[0042], [0052]-[0053]).  Godschalx teaches the polymers can be employed in various shapes to various substrates (Godschalx, [0044]-[0050]).

    PNG
    media_image3.png
    195
    353
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    167
    349
    media_image4.png
    Greyscale

Godschalx – cyclic groups X
Since modified Nakazawa and Godschalx both disclose similar polymerizable compounds having two functional ring groups (such as 
    PNG
    media_image5.png
    60
    118
    media_image5.png
    Greyscale
 and 
    PNG
    media_image2.png
    93
    116
    media_image2.png
    Greyscale
 with L= -O(CO)-) and cyclic rings in the backbone structure (such as 
    PNG
    media_image6.png
    55
    180
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    48
    175
    media_image7.png
    Greyscale
), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed modified Nakazawa’s polymerizable lactone-based compound having two lactone groups to include Godschalx’s cyclic group X core structures in the backbone to yield polymerizable compounds that can be used as coatings, insulating materials, and sealants for electrical architectures, integrated circuits, flat panel displays, and semiconductor applications to protect against alpha particles, protect against radioactive trace contaminants, and provide reinforcement as taught by Godschalx (Godschalx, [0026]-[0042], [0052]-[0053]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al. (WO 2017/061527 A1, herein US 2018/0337446 A1 utilized as English language equivalent), in view of Hayashi et al. (WO 2016/047496 A1, herein English machine translation utilized for all citations), in view of Ueda et al. (Synthesis of Polyamides by Ring-Opening Polyaddition of 4,4’-disubstituted Bis(3-buten-4-olide) with aliphatic Diamines, Journal of Polymer Science, 1977, Vol. 15, pp. 73-79), and in view of Godschalx et al. (US 2006/0252906 A1) as applied to claim 6 above, and further in view of Toyne et al. (US 5888421).
Regarding Claims 7 and 8, modified Nakazawa teaches the scanning antenna as discussed above for claim 6 that comprises a liquid crystal layer LC.  
Modified Nakazawa remains silent regarding the liquid crystal layer comprising an isothiocyanate group-containing liquid crystal compound (as required by claim 7) that is represented by Chemical Formula (2-1) or (2-2) (as required by claim 8).
Toyne, however, teaches a liquid crystal composition comprising isothiocyanate group-containing liquid crystal compounds (Toyne, Cols 1-4 all).  Toyne discloses isothiocyanate group-containing liquid crystal compounds having RA as an alkyl group that render obvious the compounds of Chemical Formula (2-1) or (2-2) of claim 8 (Toyne, Formulae 1.4 to 1.7).  It would have been obvious to one of ordinary skill in the art to have selected and to have tried these isothiocyanate group-containing compounds from the finite listing of viable liquid crystal compounds disclosed by Toyne with a predictable and reasonable expectation of success (see MPEP 2143).

    PNG
    media_image12.png
    256
    287
    media_image12.png
    Greyscale

Toyne – Formulae 1.4 to 1.7
Since modified Nakazawa and Toyne both disclose liquid crystal structures comprising liquid crystal materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Toyne’s isothiocyanate group-containing liquid crystal compounds within modified Nakazawa’s liquid crystal layer to yield a structure exhibiting desired properties such as a wide liquid crystalline temperature range, a low melting point, a high clearing point, minimized display voltage, minimized switching speeds, low electro-optical response variations, good chemical and photostability, good multiplex-ability, and tailorable elastic constants as taught by Toyne (Toyne, Col 1).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (WO 2016/047496 A1, herein English machine translation utilized for all citations), in view of Ueda et al. (Synthesis of Polyamides by Ring-Opening Polyaddition of 4,4’-disubstituted Bis(3-buten-4-olide) with aliphatic Diamines, Journal of Polymer Science, 1977, Vol. 15, pp. 73-79), and in view of Godschalx et al. (US 2006/0252906 A1) as applied to claim 1 above, and further in view of Bruchmann et al. (US 2012/0095162 A1).
Regarding Claim 9, modified Hayashi teaches the sealant (sealing material composition) as discussed above for claim 1.  Modified Hayashi teaches the polymerizable compound (a) has one or more hydrogen-binding functional groups in one molecule such as include -OH (hydroxyl) groups, -NHR (secondary amine) groups, and -NH- (secondary amine) groups (Hayashi, [0006]-[0011]).
Modified Hayashi remains silent regarding the polymerizable compound (a) having two or more hydrogen-binding functional groups in one molecule that are -OH (hydroxyl) groups and having a structure of (6-1) to (6-8).
Bruchmann, however, teaches high-functionality polyetherols having -OH groups that are curable and can be used in sealants (Bruchmann, [0007]-[0011], [0048], [0088]-[0090]).  Bruchmann teaches the polyetherols are formed with difunctional alcohols such as ethylene glycol that satisfies Chemical Formula (6-2) (Bruchmann, [0015]).
Since modified Hayashi and Bruchmann both disclose curable compositions that can be utilized as sealants that comprise compounds having more than one hydrogen-binding (coupling with hydrogen) groups, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized polymerizable compounds for hydrogen-binding having two -OH groups in one molecule (such as Bruchmann’s) in modified Hayashi’s sealant to yield a composition that achieves high functionality, high reactivity, low viscosity, and good solubility as taught by Bruchmann (Bruchmann, [0008]-[0009]).

Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or render obvious the totality of the inventions of claims 10 and 12.  The distinctions between these claims and the closest prior art of record are explained below:
Hayashi et al. (WO 2016/047496 A1) fails to teach a sealing material comprising the lactone-based compounds represented by Chemical Formulas (7), (8), and (9); and fails to teach a sealing material comprising the curing agents represented by Chemical Formulas (10), (11), and (12). 
Ueda et al. (Synthesis of Polyamides by Ring-Opening Polyaddition of 4,4’-disubstituted Bis(3-buten-4-olide) with aliphatic Diamines, Journal of Polymer Science, 1977, Vol. 15, pp. 73-79) fails to teach a sealing material comprising the lactone-based compounds represented by Chemical Formulas (7), (8), and (9); and fails to teach a sealing material comprising the curing agents represented by Chemical Formulas (10), (11), and (12). 
Godschalx et al. (US 2006/0252906 A1) fails to teach a sealing material comprising the lactone-based compounds represented by Chemical Formulas (7), (8), and (9); and fails to teach a sealing material comprising the curing agents represented by Chemical Formulas (10), (11), and (12). 
Toyne et al. (US 5888421) fails to teach a sealing material comprising the lactone-based compounds represented by Chemical Formulas (7), (8), and (9); and fails to teach a sealing material comprising the curing agents represented by Chemical Formulas (10), (11), and (12). 
Meng et al. (Synthesis of cocyclic(arylene disulfide) oligomers and their adhesion properties as heating-melt adhesive, 2001, Polymer 42, pp. 5215-5224) fails to teach a sealing material comprising the lactone-based compounds represented by Chemical Formulas (7), (8), and (9); and fails to teach a sealing material comprising the curing agents represented by Chemical Formulas (10), (11), and (12). 
Zhao (CN 104402735 A, herein English machine translation utilized for all citations) fails to teach a sealing material comprising the lactone-based compounds represented by Chemical Formulas (7), (8), and (9); and fails to teach a sealing material comprising the curing agents represented by Chemical Formulas (10) and (12). 
Nakazawa et al. (WO 2017/061527 A1) fails to teach a sealing material comprising the lactone-based compounds represented by Chemical Formulas (7), (8), and (9); and fails to teach a sealing material comprising the curing agents represented by Chemical Formulas (10), (11), and (12). 
In view of the foregoing, claims 10 and 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782